Citation Nr: 1824623	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a rating reduction from 10 percent to noncompensable for pleural scarring status-post left upper lobe nodule biopsy, effective September 1, 2014, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for pleural scarring status-post left upper lobe nodule biopsy from 10 percent to noncompensable, effective from September 1, 2014.  


FINDINGS OF FACT

1.  In a June 2014 rating decision, the RO reduced the Veteran's pleural scarring status-post left upper lobe nodule biopsy from 10 percent to noncompensable effective, September 1, 2014.

2.  The reduction of the 10 percent rating for the Veteran's pleural scarring status-post left upper lobe nodule biopsy was not based on improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in rating for pleural scarring status-post left upper lobe nodule biopsy from 10 percent to noncompensable was not proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6845 (DC) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105 (e) (2017).

The RO complied with the due process protections of 38 C.F.R. § 3.105(e).

Nevertheless, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421.

In the present case, the Veteran contends that the reduction was improper because his pleural scarring status-post left upper lobe nodule biopsy had not improved. 

For the following reasons, the reduction in rating for the Veteran's pleural scarring status-post left upper lobe nodule biopsy was not proper.  The evidence does not reflect that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the VA treatment records reflect the Veteran reported continued chest pain and he was prescribed Ibuprofen, which he took for pain when coughing.  The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Brown, 5 Vet. App. at 413; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision).  As the rating decision that accomplished the reduction of the 10 percent rating for the Veteran's service-connected pleural scarring status-post left upper lobe nodule biopsy did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is therefore restoration of the 10 percent rating.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).


ORDER

Restoration of a 10 percent rating for pleural scarring status-post left upper lobe nodule biopsy, effective September 1, 2014, is granted, subject to the rules and regulations governing the award of monetary benefits.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


